Citation Nr: 0834709	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  04-01 130	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to service connection for a claimed low back 
disorder.

2.  Entitlement to service connection for depression claimed 
as secondary to low back condition.  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

J. W. Loeb



INTRODUCTION

The veteran served on active military duty from October 1970 
to May 1972.  

In March 2005, the Board of Veterans' Appeals (Board) 
reopened the claim of service connection for a low back 
disorder and remanded the reopened issue, as well as the 
issue of service connection for depression secondary to a low 
back disorder, to the RO for additional development.  

The issues currently on appeal are being remanded to the 
agency of original jurisdiction (AOJ) via the Appeals 
Management Center in Washington, DC.  



REMAND

A review of the claims files reveals that, in response to the 
Board's March 2005 remand, a VA examination was conducted in 
April 2005.  Although the examiner concluded that "a minor 
portion of his low back pain [might] have started during the 
service, at least as likely as not", with most of the low 
back pain due to postservice trauma, the opinion is 
speculative and does not address how the in-service low back 
problems are related to postservice medical findings on file, 
including private reports, such as the April 2002 MRI 
findings of lumbar stenosis.  

The Board notes that the Court of Appeals for Veterans Claims 
has routinely held that speculative and inconclusive opinions 
cannot support a claim of service connection.  See Obert v. 
Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992).  Consequently, additional development 
of the issues on appeal is warranted prior to final 
adjudication.  

Accordingly, the issues again must be REMANDED to the AOJ for 
the following actions:  

1.  The AOJ should take appropriate 
action to contact the veteran and ask him 
to provide the names, addresses and 
approximate dates of treatment for any 
health care providers, including VA, who 
may possess additional records pertinent 
to his claims for service connection for 
a low back disorder and for depression, 
to include medical evidence dated since 
June 2007.  After obtaining any necessary 
authorization from the veteran for the 
release of his private medical records, 
the AOJ should obtain and associate with 
the file all records that are not 
currently on file.  

If the AOJ is unsuccessful in obtaining 
any such records identified by the 
veteran, it should inform the veteran of 
this and request her to provide a copy of 
the outstanding medical records if 
possible.  

2.  Then, the veteran should be afforded 
a VA examination to ascertain the current 
nature and likely etiology of the claimed 
low back disorder.  The veteran's VA 
claims folders, including a copy of this 
remand, must be made available to and 
reviewed by the examiner.  The 
examination report must reflect review of 
pertinent material in the claims folders.  
Any necessary tests or studies must be 
conducted, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.  

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or more likelihood) that 
the veteran has a current low back 
disability due to an event or incident of 
his active service.  

The examiner should also comment on the 
effect that the veteran's postservice 
back trauma has on his current low back 
condition.  A complete rationale for all 
opinions must be provided in a 
typewritten report.  

3.  After completion of all indicated 
development, the claims of service 
connection for a low back disorder and 
for depression on a secondary basis 
should be readjudicated based on all of 
the evidence of record.  If either 
benefit sought on appeal remains denied, 
the RO should issue a current 
Supplemental Statement of the Case, and 
the veteran and his representative should 
be afforded time in which to respond 
thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the AOJ.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the AOJ.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes); 
see M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

